DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed on 01/05/2022 are acknowledged and have been fully considered. Claims 1, 2, 4-13 and 15-16 are pending and the subject of this office action. Claims 1, 2, 4, 6-7, 12 and 15-16 have been amended. Claims 3 and 14 have been canceled. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Amendment
	The objection to the specification for use tradenames/trademarks is withdrawn in light of the amendment to the specification filed on 01/06/2022.  The tradenames or trademarks have been corrected. 
	The rejections of claims 3 and 14 are moot in light of the cancellation of the claims in the amendment filed on 01/06/2022.
	The objections to claims 2, 6 and 16 for convoluted language and extraneous words are withdrawn in in light of the amendment to the claims filed on 01/06/2022.


	The obviousness-type double patenting rejections of instant claims 7-13 and 15-16 over claims 3-7 and 14-18 of co-pending application 16/560,175 are withdrawn because the instant application and co-pending application are divisional applications filed in response to a restriction requirement in the parent application US 14/841,242.
	Applicants argue the scope of the instant claims 1-6 is different from the ‘175 claims because instant claims 1-6 require contacting the feedstock with the lipase after the alcohol is introduced whereas claims 1 and 14 of ‘175 application have a broader scope because they do not require a time sequence as to when the alcohol is introduced into the feedstock and the feedstock is contacted with the lipase (see pages 22-23 of remarks filed 01/06/2022).  These arguments are persuasive and the statutory double patenting rejections of claims 1-6 over claims 1, 3-7, 13-14 and 16-18 of co-pending application 16/560,175 are withdrawn.


Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 7-8, 11, 12-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS; Of Record) in view of Steinke (Lipase-Catalyzed Alcoholysis of Crambe Oil and Camelina Oil for the preparation of Long-Chain Esters; JAOCS, Vol. 77, no. 4, 2000; Applicant IDS; Of Record) as evidenced by Busson-Breysse (Jojoba Wax: Its Esters and Some of Its Minor Components, JAOCS, Vol. 71, no. 9, Sept. 1994; Applicant IDS; Of Record), Schuchardt (Transesterification of Vegetable Oils: a Review, J. Braz. Chem. Soc. Vol. 9, No. 1, 199-210, 1998; Of Record) and Oleyl-Alcohol (Oleyl Alcohol, CAS Number: 143-28-2, Cayman Chemical Data Sheet, 2021; Of Record).
Regarding claims 1 and 7, Arquette teaches a process to produce an emollient comprising the steps of providing a composition comprising jojoba oil, adding an alcohol col. 8 lines 49-56).  Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Arquette teaches a base catalyzed alcoholysis (see col. 2 lines 35-39, Example 1 in col. 8-9).  Arquette teaches adding the refined jojoba oil and the isopropyl alcohol first into the reactor (see Example 1 in col. 8 lines 57-65) and then adding the catalyst for the alcoholysis reaction to the reactor (see Example 1 in col. 9 lines 2-6).  Arquette teaches jojoba oil comprises wax esters (see col. 5 lines 1-20, Table – Wax Esters).  Alcoholysis is a transesterification reaction when an ester is reacted with an alcohol (for evidence – see Schuchardt col. 1 para. 1, Scheme 1).  The instant specification also discloses the same reaction to be a transesterification (see specification in PGPB [0037]) and discloses jojoba oil as a feedstock (Ex. 3).  Therefore, Arquette teaches transesterification reaction of a feedstock comprising wax esters.  Arquette teaches the viscosity of the emollient (the transesterified product) is a function of the ester content (see col. 7 lines 6-25, Table). Arquette teaches adding its jojoba emollient preparation to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
Arquette does not teach contacting the feedstock with a lipase (the alcoholysis catalyst) to catalytically transesterify the wax esters in the feedstock.  Regarding claim 12, Arquette does not teach the oleyl alcohol introduced into the feedstock.
Steinke teaches lipase-catalyzed alcoholysis of oils (feedstocks) for the preparation of esters (see Title).  Steinke teaches that lipase-catalyzed alcoholysis led 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the transesterification method of Arquette by catalyzing the alcoholysis (transesterification) with a lipase instead of base catalysis.  One of ordinary skill in the art would be motivated to do so because Steinke teaches lipase-catalyzed alcoholysis (transesterification) led to higher conversions as compared to a base-catalyzed alcoholysis.  It would be obvious to introduce the lipase catalyst into the reaction mixture after the alcohol introduction in the methods of Arquette in view of Steinke because Arquette teaches introducing the catalyst for the transesterification reaction (the base) after introducing the alcohol into the jojoba feedstock and one would add the reactants prior to adding the catalyst.
Regarding claims 5, 11, 12, Arquette does not teach oleyl alcohol.
Steinke teaches performing the lipase catalysis by using different alcohols including oleyl alcohol (Fig. 1), n-octanol (Fig. 7) and isopropanol (Fig. 8).  Steinke teaches biocatalysis is dependent on the chain length of the alcohol and the conversion 
It would be obvious to one of ordinary skill in the art to further modify the method of Arquette and use oleyl alcohol instead of isopropyl alcohol in the lipase catalyzed alcoholysis reaction.  One of ordinary skill in the art would be motivated to do so because Steinke teaches that yields are highest when using oleyl alcohol.
Regarding claims 2 and 8, Arquette teaches the alcohol to be isopropyl alcohol which is a straight chain fully saturated alcohol with a carbon number of 3 (see col. 8 lines 1-3).  Steinke teaches oleyl alcohol which is a monounsaturated fatty alcohol (for evidence - see page 2, Product Description of Oleyl-Alcohol).
Regarding claims 4, 15, Arquette teaches the feedstock to include jojoba wax esters and hydrogenated jojoba wax esters (col. 8 lines 4-10, lines 57-60).
Regarding claims 7, Steinke teaches the conversions are dependent on the ratio of the amounts of the oleyl alcohol to the substrate (feedstock oil) and the type of lipase enzyme.  Steinke teaches molar ratios of 1:3 to 1:10 of the oil to alcohol (see pg. 362 col. 2 last para., Fig. 3).  Since Steinke teaches the amount of the alcohol to be a result effective variable, finding the optimum or workable range of the amount of the oleyl alcohol would be routine experimentation.  See MPEP §2144.05 II A. Therefore, the limitation “the alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” in claims 6, 7 and the limitation “the oleyl alcohol comprises 0.01% to 2.5% of the feedstock by weight of the feedstock” in claim 16 is rendered obvious.
Regarding claim 13, Arquette teaches the fatty alcohols and alkyl (C1 to C12, especially isopropyl esters in its invention can be obtained by alcoholysis between 
It would be obvious to one of ordinary skill in the art to further modify the lipase catalyzed alcoholysis reaction of Arquette in view of Steinke and further introduce isopropyl alcohol (a fully saturated alcohol) in addition to oleyl alcohol.  One of ordinary skill in the art would be motivated to use a combination of alcohols because Steinke teaches yields are increased when using oleyl alcohol and Arquette teaches the viscosity of the emollient (the transesterified product) is a function of the fatty alcohol and ester content and isopropyl esters (which are produced from the alcoholysis with isopropyl alcohol) are preferred.
 The combined teachings of Arquette and Steinke renders claims 1-2, 4-5, 7-8, 11-13 and 15 obvious.
Response to Arguments
Applicants argue that the instant specification demonstrates the instant methods unexpectedly increase viscosity of the finished product.  Applicants summarize the Wands factors and argue that all factors must be considered when considering enablement of the invention (see pages 25-26 of remarks filed 01/06/2022).  Applicants argue that the question of whether the evidence of unexpected results of increased velocity is commensurate with the scope of the instant claims (see Interview summary 
These arguments are not persuasive because it is noted the instant claims are not being rejected under 35 USC 112 (a) for lack of enablement. The examiner agrees that the specification discloses unexpected results of increased viscosity of the finished product for methods wherein the feedstock comprises jojoba wax esters and wherein the oleyl alcohol is introduced at 0.01% to 2.5% by weight of the feedstock (the same was indicated in the examiner interview summary dated 10/22/2021 in file history of co-pending application 16/560,175).  The previous rejections of claims 6, 9-10 and 16 under 35 USC 103 Arquette in view of Steinke are withdrawn.  However, the specification only discloses the oleyl alcohol amount in the range of 0.01% to 2.5% and does not disclose any other amounts of any other alcohol.  It is again reiterated that showing of unexpected results as evidence of nonobviousness is not commensurate in scope with claims 1, 2, 4-5, 7-8, 11-13 and 15 and the rejections of these claims 35 USC 103 as being obvious over Arquette in view of Steinke are being maintained. 
Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US App. No. 16/560,241 in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS).

Claims 1-2, 4-13 and 15-16 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9 and 11-17 of co-pending Application No. 16/560,241 (reference application) in view of Arquette (US 5,968,530; Iss. Oct. 19, 1999; Applicant IDS; Of Record).
Regarding instant claim 1, reference claim 1 recites a process for transesterifying wax esters, the process comprising providing a feedstock comprising jojoba wax esters; 
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, the alcohol selected from the group consisting of a straight chain alcohol, a branched chain alcohol, any combination of straight chain alcohols, any combination of branched chain alcohols, and any combination thereof;
contacting the feedstock with a lipase; 
and catalytically transesterifying the jojoba wax esters in the feedstock with the lipase to form an enzymatically transesterified product. Reference claim 1 recites including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 
Reference claim 1 does not recite contacting the feedstock with the lipase “after introducing the alcohol into the feedstock” and does not recite “increasing a viscosity of a finished product”.
However, the reference claim 1 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 1 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity.  One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results.  Therefore, the method of reference claim 1 in view of Arquette teaches including the enzymatically transesterified product in a finished product to increase the viscosity of the finished product as recited in instant claim 1.
Regarding instant claim 2, reference claim 2 recites the same limitations. The reference claim recites the alcohol is also selected from the group consisting of fully saturated alcohols, mono-unsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claim 4, reference claims 5, 11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 5, reference claims 6, 12 recite the alcohol is oleyl alcohol. 
Regarding instant claim 6, reference claims 7, 13 recites the alcohol is introduced at 0.01% to 2.5% by weight of the feedstock.
Regarding instant claim 7, the reference claim 13 recites a process for transesterifying wax esters, the process comprising;
providing a feedstock comprising wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 
contacting the feedstock with a lipase; and
catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product;
wherein the alcohol is introduced 0.01% to 2.5% by weight of the feedstock. Reference claim 13 recites including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 
Reference claim 13 does not recite contacting the feedstock with the lipase “after introducing the alcohol into the feedstock” and does not recite “increasing a viscosity of a finished product”.
However, the reference claim 13 recites the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the method of reference claim 13 also, the feedstock is contacted with the lipase after the alcohol is introduced. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claim 13 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results. Therefore, the method of reference claim 13 in view of Arquette teaches including the enzymatically transesterified product in a finished product to increase the viscosity of the finished product as recited in instant claim 1.
Regarding instant claim 8, reference claim 2 recites the alcohol is also selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claims 9-10, reference claims 5, 11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters.
Regarding instant claim 11, reference claims 6, 12 recites the alcohol is oleyl alcohol.
Regarding instant claim 12, reference claims 6, 12 and 16 recite a process for transesterifying wax esters, the process comprising;
providing a feedstock comprising jojoba wax esters;
introducing into the feedstock an alcohol with a carbon number ranging from 1 to 34 carbons, 

catalytically transesterifying the wax esters in the feedstock with the lipase to form a enzymatically transesterified product;
wherein the alcohol is oleyl alcohol.  The reference claims 6, 12, 16 recite including the enzymatically (catalytically) transesterified product in a finished product to modify the viscosity of the finished product. 
Reference claims 6, 12 and 16 do not recite contacting the feedstock with the lipase “after introducing the alcohol into the feedstock” and do not recite “increasing a viscosity of a finished product”.
However, the reference claims 6, 12 and 16 recite the “contacting the feedstock with a lipase” step after the step of introducing the alcohol into the feedstock. Therefore, in the method of reference claims 6, 12 and 16 also, the feedstock is contacted with the lipase after the alcohol is introduced. 
Arquette teaches a transesterification process to prepare emollient preparations from jojoba oil and adding the emollients to a sun screen preparation (reads on a finished product) to increase the viscosity (see Example VII in col. 14-15, see col. 15 lines 22-25).
It would have been obvious to one of ordinary skill in the art to modify the method of reference claims 6, 12 and 16 and include the transesterified product in a finished product such as a sunscreen to increase the viscosity. One of ordinary skill in in the art would be motivated to do so because Arquette teaches transesterified products are added to cosmetic products to increase viscosity and the artisan is combining prior art elements according to known methods to yield predictable results. Therefore, the  in view of Arquette teaches including the enzymatically transesterified product in a finished product to increase the viscosity of the finished product as recited in instant claim 12.
Regarding instant claim 13, reference claim 2 recites the alcohol is also selected from a group consisting of fully saturated alcohols, monounsaturated alcohols, polyunsaturated alcohols, and any combination thereof.
Regarding instant claim 15, reference claims 5, 11 recite the wax esters of the feedstock comprise jojoba wax esters and hydrogenated jojoba wax esters. Reference claim 14 also recites the feedstock comprises hydrogenated jojoba wax esters.
Regarding instant claim 16, reference claims 7, 13, 17 recites the alcohol is introduced at 0.01% to 2.5% by weight of the feedstock. Reference claims 6, 12 and 16 recite the alcohol is oleyl alcohol.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants argue that it was agreed in the interview summary dated 10/22/2021 in file history of co-pending application US 16/560,175 that the double patenting rejections were improper and would be withdrawn because the present application was filed as a divisional in response to a restriction requirement made in the parent case, US 14/841,242 (see page 22 of remarks filed 01/06/2022).  This argument is not persuasive because, in the interview summary dated 10/22/2021 in file history of co-pending application US 16/560,175, the examiners noted that double patenting rejections of instant claims over application 16/560,175 would be withdrawn because the applications  (US 5,968,530) are being maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657